UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:February 28, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-18859 SONIC CORP. (Exact name of registrant as specified in its charter) Delaware 73-1371046 (State of (I.R.S. Employer incorporation) Identification No.) 300 Johnny Bench Drive Oklahoma City, Oklahoma 73104 (Address of principal executive offices) Zip Code Registrant’s telephone number, including area code:(405) 225-5000 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file the reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X.No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer X.Accelerated filer .Non-accelerated filer . Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes .NoX. As of February 28, 2007, the Registrant had 66,748,899 shares of common stock issued and outstanding (excluding 48,965,338 shares of common stock held as treasury stock). SONIC CORP. Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at February 28, 2007 and August 31, 2006 3 Condensed Consolidated Statements of Income for the three months and six months ended February 28, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the six months ended February 28, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II.OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 18 Item 6. Exhibits 18 PART I - FINANCIAL INFORMATION Item 1. Financial Statements SONIC CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) ASSETS February 28, 2007 August 31, 2006 Current assets: Cash and cash equivalents $ 50,114 $ 9,597 Accounts and notes receivable, net 20,500 21,271 Other current assets 19,451 11,642 Total current assets 90,065 42,510 Property, equipment and capital leases 703,130 675,108 Less accumulated depreciation and amortization (216,601 ) (198,054 ) Property, equipment and capital leases, net 486,529 477,054 Goodwill, net 100,754 96,949 Trademarks, trade names and other intangible assets, net 10,203 10,746 Investment in direct financing leases and noncurrent portion of notes receivable 7,221 8,997 Debt origination costs and other assets, net 24,286 1,762 Intangibles and other assets, net 142,464 118,454 Total assets $ 719,058 $ 638,018 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 27,486 $ 23,438 Deposits from franchisees 1,609 2,553 Accrued liabilities 31,391 33,874 Income taxes payable 5,665 10,673 Obligations under capital leases and long-term debt due within one year 12,682 7,557 Total current liabilities 78,833 78,095 Obligations under capital leases due after one year 38,547 34,295 Long-term debt due after one year 612,660 117,172 Other noncurrent liabilities 15,249 16,763 Stockholders’ equity (deficit): Preferred stock, par value $.01; 1,000,000 shares authorized; none outstanding – – Common stock, par value $.01; 245,000,000 shares authorized; 115,714,237 shares issued (114,988,369 shares issued at August 31, 2006) 1,157 1,150 Paid-in capital 184,355 173,802 Retained earnings 498,205 476,694 Accumulated other comprehensive loss (3,077 ) (484 ) 680,640 651,162 Treasury stock, at cost; 48,965,338 common shares (29,506,003 shares at August 31, 2006) (706,871 ) (259,469 ) Total stockholders’ equity (deficit) (26,231 ) 391,693 Total liabilities and stockholders’ equity $ 719,058 $ 638,018 See accompanying notes. 3 SONIC CORP. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three months ended (Unaudited) Six months ended February 28, February 28, 2007 2006 2007 2006 Revenues: Partner Drive-In sales $ 137,007 $ 126,376 $ 283,426 $ 261,798 Franchise Drive-Ins: Franchise royalties 22,541 20,745 47,623 42,998 Franchise fees 666 879 1,751 1,820 Other 1,238 948 3,442 2,132 161,452 148,948 336,242 308,748 Costs and expenses: Partner Drive-Ins: Food and packaging 35,244 33,160 73,779 69,267 Payroll and other employee benefits 43,644 38,938 88,680 79,940 Minority interest in earnings of Partner Drive-Ins 4,955 4,490 9,859 9,321 Other operating expenses, exclusive of depreciation and amortization included below 28,207 26,027 59,212 54,212 112,050 102,615 231,530 212,740 Selling, general and administrative 14,401 13,214 28,434 25,410 Depreciation and amortization 11,099 9,997 21,857 19,894 137,550 125,826 281,821 258,044 Income from operations 23,902 23,122 54,421 50,704 Interest expense 10,957 2,271 17,514 4,118 Debt extinguishment and other costs 4,818 – 6,076 – Interest income (653 ) (175 ) (1,451 ) (715 ) Net interest expense 15,122 2,096 22,139 3,403 Income before income taxes 8,780 21,026 32,282 47,301 Provision for income taxes 2,555 8,122 10,771 17,967 Net income $ 6,225 $ 12,904 $ 21,511 $ 29,334 Net income per share – basic $ .09 $ .15 $ .30 $ .34 Net income per share – diluted $ .09 $ .14 $ .29 $ .33 See accompanying notes. 4 SONIC CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six months ended February 28, 2007 2006 Cash flows from operating activities: Net income $ 21,511 $ 29,334 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 21,857 19,894 Stock-based compensation expense 3,173 3,447 Debt extinguishment and other costs 6,076 – Payment for hedge termination (5,640 ) – Amortization of debt costs to interest expense 1,236 – Excess tax benefit from exercise of employee stock options (2,785 ) (2,880 ) Provision for deferred income taxes (631 ) (406 ) Other (250 ) 177 (Increase) decrease in operating assets (6,996 ) 3,851 Increase (decrease) in operating liabilities: Accounts payable 3,953 (1,280 ) Accrued and other liabilities (3,925 ) (4,124 ) Total adjustments 16,068 18,679 Net cash provided by operating activities 37,579 48,013 Cash flows from investing activities: Purchases of property and equipment (36,193 ) (31,730 ) Acquisition of businesses, net of cash received (4,176 ) (14,761 ) Proceeds from sale of real estate 12,619 – Proceeds from collection of long-term notes receivable 1,350 (147 ) Acquisition of intangibles and other assets (845 ) (365 ) Other 909 1,893 Net cash used in investing activities (26,336 ) (45,110 ) Cash flows from financing activities: Payments on long-term debt (710,265 ) (93,699 ) Proceeds from long-term borrowings 1,209,815 181,020 Purchases of treasury stock (446,989 ) (73,095 ) Debt issuance costs (27,771 ) – Proceeds from exercise of stock options 4,104 2,436 Excess tax benefit from exercise of employee stock options 2,785 2,880 Other (2,405 ) (1,549 ) Net cash provided by financing activities 29,274 17,993 Net increase in cash and cash equivalents 40,517 20,896 Cash and cash equivalents at beginning of period 9,597 6,431 Cash and cash equivalents at end of period $ 50,114 $ 27,327 Supplemental Cash Flow Information: Additions to capital lease obligations $ 5,667 $ 4,958 Stock options exercised by stock swap 412 797 See accompanying notes 5 SONIC CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) 1. Basis of Presentation The unaudited Condensed Consolidated Financial Statements include all adjustments, consisting of normal, recurring accruals, which Sonic Corp. (the “Company”) considers necessary for a fair presentation of the financial position and the results of operations for the indicated periods.In certain situations, these accruals, including franchise royalties, are based on more limited information at interim reporting dates than at the Company’s fiscal year end due to the abbreviated reporting period.Actual results may differ from these estimates.The notes to the condensed consolidated financial statements should be read in conjunction with the notes to the consolidated financial statements contained in the Company’s Form 10-K for the fiscal year ended August 31, 2006.The results of operations for the three- and six-month periodsended February 28, 2007, are not necessarily indicative of the results to be expected for the full year ending August 31, 2007. 2. Reclassifications Certain amounts have been reclassified on the condensed consolidated financial statements to conform to the fiscal year 2007 presentation. 3. Net Income per Share The following table sets forth the computation of basic and diluted earnings per share: Three months ended Six months ended February 28, February 28, 2007 2006 2007 2006 Numerator: Net income $ 6,225 $ 12,904 $ 21,511 $ 29,334 Denominator: Weighted average shares outstanding – basic 67,325 86,227 71,966 86,821 Effect of dilutive employee stock options 2,701 3,034 2,791 3,070 Weighted average shares – diluted 70,026 89,261 74,757 89,891 Net income per share – basic $ .09 $ .15 $ .30 $ .34 Net income per share – diluted $ .09 $ .14 $ .29 $ .33 All references to numbers of shares outstanding and per share amounts in this Form 10-Q reflect the effect of the Company’s three-for-two stock split in April 2006. 4. Contingencies The Company is involved in various legal proceedings and has certain unresolved claims pending. Based on the information currently available, management believes that all claims currently pending are either covered by insurance or would not have a material adverse effect on the Company’s business or financial condition. The Company has an agreement with GE Capital Franchise Finance Corporation (“GEC”), pursuant to which GEC made loans to existing Sonic franchisees who met certain underwriting criteria set by GEC. Under the terms of the agreement with GEC, the Company provided a guarantee of 10% of the outstanding balance of loans from GEC to the Sonic franchisees, limited to a maximum amount of $5,000. As of February 28, 2007, the total amount guaranteed under the GEC agreement was $2,410. The Company ceased guaranteeing new loans under the program during fiscal year 2002 and has not been required to make any payments under its agreement with GEC. Existing loans under guarantee will expire through 2012. In the event of default by a franchisee, the Company has the option to fulfill the franchisee’s obligations under the note or to become the note holder, which would provide an avenue of recourse with the franchisee under the notes. 6 The Company has obligations under various lease agreements with third party lessors related to the real estate for Partner Drive-Ins that were sold to franchisees. Under these agreements, the Company remains secondarily liable for the lease payments for which it was responsible as the original lessee. As of February 28, 2007, the amount remaining under the guaranteed lease obligations totaled $3,957. Effective November 30, 2005, the Company extended a note purchase agreement to a bank that serves to guarantee the repayment of a franchisee loan and also benefits the franchisee with a lower financing rate. In the event of default by the franchisee, the Company would purchase the franchisee loan from the bank, thereby becoming the note holder and providing an avenue of recourse with the franchisee. As of February 28, 2007, the balance of the loan was $2,255. The Company has not recorded a liability for its obligations under the guarantees, other than an immaterial amount related to the fair value of the guarantee associated with the note purchase agreement, and none of the notes or leases related to the guarantees were in default as of February 28, 2007. 5. Other Comprehensive Income In August 2006, the Company entered into a forward starting swap agreement with a financial institution to hedge part of the exposure to changing interest rates until the securitized debt, discussed in Note 8, was closed in December 2006. The forward starting swap was designated as a cash flow hedge, and was subsequently settled in conjunction with the closing of the securitized debt in December 2006, as planned. The loss resulting from settlement was recorded in accumulated other comprehensive income and will be amortized to interest expense over the remaining term of the securitized debt.The ineffective portion of the hedge was $275 and was recorded in debt extinguishment and other costs on the income statement in the second quarter of fiscal 2007. The cash flows resulting from these hedge transactions are included in cash flows from operating activities on the statement of cash flows. The following table presents the components of comprehensive income: Three months ended Six months ended February 28, February 28, 2007 2006 2007 2006 Net Income $ 6,225 $ 12,904 $ 21,511 $ 29,334 Decrease (increase) in deferred hedging loss 958 (160 ) (2,593 ) (160 ) Total comprehensive income $ 7,183 $ 12,744 $ 18,918 $ 29,174 6. Share Repurchase Program In addition to shares repurchased under the tender offer described below, 3,480 shares were acquired pursuant to the Company’s Board-approved share repurchase program at an average price of $22.62 per share for a total cost of $78,707 during the first half of fiscal 2007. On January 31, 2007, the Board of Directors approved an increase in the Company’s share repurchase program from $10,705 to $100,000.The total remaining amount authorized for repurchase as of February 28, 2007 was $100,000 and is currently scheduled to expire August 31, 2007.Share repurchases continued after February 28, 2007, and, through April 5, 2007, an additional 1,712 shares were repurchased at an average price of $20.88 for a total cost of $35,747, leaving $64,253 authorized for repurchase. 7. Tender Offer and Related Debt On October 13, 2006, as part of a “modified Dutch auction” tender offer, the Company repurchased 15,918 shares of its common stock that were properly tendered and not withdrawn, at a purchase price of $23.00 per share for a total purchase price of $366,117. Costs incurred in relation to the tender offer totaled $1,205 and are included in treasury stock, resulting in an average cost of $23.08 per share for the tender offer shares. The Company originally funded the repurchase of the shares of its common stock with the proceeds from new senior secured credit facilities. The new credit facilities consisted of a $100,000, five-year revolving credit facility and a $486,000, seven-year term loan facility. Loan origination costs associated with this debt totaled $4,631, and the unamortized loan origination costs of $4,544 were expensed as debt extinguishment costs in the second fiscal quarter of 2007 as a result of the subsequent refinancing further discussed in Note 8. 7 8. Securitized Debt On December 20, 2006, various subsidiaries of the Company issued $600,000 of Fixed Rate Series 2006-1 Senior Notes, Class A-2 (the "Fixed Rate Notes") in a private transaction. These proceeds were used to refinance the outstanding balance under the senior secured credit facility, along with costs associated with the transaction. The Fixed Rate Notes are the first issuance under a facility that will allow Sonic to issue additional series of notes in the future subject to certain conditions. The Fixed Rate Noteshave a contract monthly average fixed interest rate of 5.7%, subject to upward adjustment after the expected six-year repayment term. The effective weighted average fixed interest rate is approximately 5.9% on the Fixed Rate Notes, after giving effect to the forward starting swap discussed in Note 5.At February 28, 2007, the balance outstanding under the Fixed Rate Notes totaled $599,761. Loan origination costs associated with this debt totaled $23,760 and are includedin debt origination costs andother assets, net as of February 28, 2007.Amortization of these loan costsproduces an overall weighted average interest cost of 6.7% on the Fixed Rate Notes. The Fixed Rate Noteshave an expected life of six years, with a legal final repayment date in December 2031. In connection with the issuance of the Fixed Rate Notes, certain subsidiaries of the Company also completed a securitized financing facility of Variable Rate Series 2006-1 Senior Variable Funding Notes, Class A-1 (the "Variable Funding Notes"), which allows for the issuance of up to $200,000 of Variable Funding Notes and certain other credit instruments, including letters of credit in support of various subsidiary obligations. As of February 28, 2007, $21,600 was outstanding under the Variable Funding Notes at an effective borrowing rate of 6.40%.Considering the $375 in outstanding letters of credit, $178,025 was unused and available under the Variable Funding Notes. There is a commitment fee on the unused portion of the Variable Funding Notes facility of 0.5%. The subsidiaries that issued the Fixed Rate Notes and the Variable Funding Notes (collectively, the "Notes") are all newly-created, special purpose, bankruptcy remote, indirect subsidiaries of the Company that hold substantially all of Sonic's franchising assets and Partner Drive-In real estate used in the operation of the Company's existing business.As of February 28, 2007, total assets for these combined indirect subsidiaries were approximately $375,000, including receivables for royalties, Partner Drive-In real estate, intangible assets, loan origination costs and restricted cash balances of approximately $11,500.
